¥ FH.ED
*lestar»a Bistr!ct of Washinghm

811 Seatt£e
NUV 2 6 2018
Jeffrey Mark of McMeel ARK
PoB 6273 figsz S.'ilii&lz°u’§%y°ég§§,

Bellevue, Washington (98008)

November 20, 2018

g g if (. ( ¢ 6 ? City of Bellevue

Judge Christopher Alston
700\Stewart St

Room 6301

Seattle, WA 98101

Re: Penalty for private use
Dear Judge/trustee Christopher Alston,

. Please charge my account for the $300 penalty for private use and charge the
same to every issue I have deposited into the Northwest Territorial Mint LLC chapter 11
case Wi:h the clerk’s office. Charge the same to your orders. Thank you.

You have my permission With this letter to obtain my social security number from

the Social Security'Administration to complete the chargingrequest for the benefit{of

Jeffrey Mark of McMéel.

BY: W M'{ 9Z(/§%LZVe/§ey Mark of McMeel, beneficiary

CaSe 16-11767-CMA DOC 1935 Filed 11/26/18 Ent. 11/26/18 14220:13 Pg. 1 Of 1

